Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 7/25/2022 is acknowledged.  Claims 1-20 are pending for this application.
Claim Warning
Applicant is advised that should claim 3 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McEneny et al. (US Patent 3,638,865).
Regarding claim 1, McEneny discloses an apparatus (Figure 2) for a turbine engine (Abstract), comprising: 
a fuel conduit (70) comprising a supply passage (col. 2, ll. 18-20, passage within 70); and 
a fuel nozzle (46) comprising a nozzle passage (passage within 58 between 72 and 78), an end wall (76) and a nozzle orifice (78); 
the nozzle passage having a longitudinal centerline (51) and extending longitudinally through the fuel nozzle along the longitudinal centerline from the end wall to the nozzle orifice (Figure 2), the nozzle passage configured with a convergent portion (Figure 2 shows the radially outer wall of the nozzle passage converges from 72 to 74) and a throat portion (74), and the nozzle passage converging radially inward towards the longitudinal centerline as the convergent portion extends longitudinally along the longitudinal centerline away from the end wall and towards the throat portion (Figure 2); and 
the supply passage fluidly coupled to the nozzle passage by a fuel aperture (72) in the end wall, and a centerline of the fuel aperture angularly and laterally offset from the longitudinal centerline (Figure 2 shows fuel apertures 72 are angularly and laterally offset from 51).
Regarding claim 2, McEneny discloses wherein the fuel aperture is configured to direct fuel from the supply passage into the nozzle passage along a canted trajectory such that the fuel spirals around the longitudinal centerline (col. 2, ll. 12-29 describes the fuel forming a swirling conical fuel film about the centerline 51).
Regarding claim 3, McEneny discloses wherein the fuel aperture is configured to swirl fuel directed into the nozzle passage from the supply passage (col. 2, ll. 12-29 describes the fuel swirling from 72 into the nozzle passage from the supply passage).
Regarding claim 4, McEneny discloses wherein a longitudinal length of the convergent portion is greater than a longitudinal length of the throat portion (Figure 2 shows the throat portion as the point where the passage switches from being convergent to divergent and the convergent portion extends upstream from the throat point, so the convergent portion is longer than the throat portion).
Regarding claim 5, McEneny discloses wherein 
the nozzle passage is further configured with a divergent portion (from 74 to 78); and 
the nozzle passage diverges radially outward away from the longitudinal centerline as the divergent portion extends longitudinally along the longitudinal centerline away from the throat portion and towards the nozzle orifice (see Figure 2).
Regarding claim 9, McEneny discloses wherein 
the supply passage is further fluidly coupled to the nozzle passage by a second fuel aperture in the end wall (Figure 2 shows at least two fuel apertures 72); and 
a centerline of the second fuel aperture is angularly and laterally offset from the longitudinal centerline (Figure 2 shows fuel apertures 72 are angularly and laterally offset from 51).
Regarding claim 10, McEneny discloses further comprising: 
a fuel vaporizer (20); 
the fuel nozzle configured to direct fuel out from the nozzle orifice and against the fuel vaporizer (Figures 1 and 2 show the fuel is sprayed out of the fuel nozzle in a cone 48 which strikes the vaporizer 20).
Regarding claim 11, McEneny discloses further comprising: 
an air tube (20) comprising an air passage (Figure 1 shows compressed air flows into 20 from 36); 
the fuel nozzle configured to direct fuel out from the nozzle orifice and into the air passage to impinge against an inner sidewall surface of the air tube (Figures 1 and 2 show the fuel is sprayed out of the fuel nozzle in a cone 48 which strikes the radially inner sidewall surface of the air tube 20).
Regarding claim 12, McEneny discloses further comprising: 
a combustor wall (12) at least partially forming a combustion chamber (14); 
the air tube connected to the combustor wall and projecting into the combustion chamber (Figure 1 shows 20 is connected to the combustor wall and extends into the combustor at the combustor’s upstream end 16).

    PNG
    media_image1.png
    367
    467
    media_image1.png
    Greyscale


Regarding claim 13, McEneny discloses further comprising: a turbine engine case (annotated figure 1); the fuel nozzle including a nozzle tube (44) and a web (52), the nozzle tube projecting out from the turbine engine case (Figure 1 shows the nozzle tube projects inwardly from the turbine case) and at least partially forming the nozzle passage (Figures 1 and 2 show the downstream end of 44 comprises main body 56, which defines the passage 70), and the web extending between the turbine engine case and the nozzle tube (Figure 1 shows the web extends radially outward, up in the figure, between the downstream end of the nozzle tube and the turbine case).
Regarding claim 15, McEneny discloses further comprising: 
a second fuel nozzle (col. 2, ll. 42-44 describe a plurality of circumferentially spaced openings 18 and col. 2, ll. 71-72 describe each opening 18 having a respective fuel nozzle 44 and the associated 46) comprising a second nozzle passage (passage within 58 between 72 and 78), a second end wall (76) and a second nozzle orifice (78); 
the second nozzle passage having a second longitudinal centerline (51) and extending longitudinally through the second fuel nozzle along the second longitudinal centerline from the second end wall to the second nozzle orifice (Figure 2), the second nozzle passage configured with a second convergent portion (Figure 2 shows the radially outer wall of the nozzle passage converges from 72 to 74) and a second throat portion (74), and the second nozzle passage converging radially inward towards the second longitudinal centerline as the second convergent portion extends longitudinally along the second longitudinal centerline away from the second end wall and towards the second throat portion (Figure 2); and 
the supply passage (each fuel nozzle has a respective fuel passage 70 that extends through the respective 44, and col. 2, ll. 71-75 describes that each fuel nozzle receives fuel at 45 from a source of pressurized fuel, so there is a global supply passage that supplies the pressurized fuel to each of the individual fuel injector’s fuel supply passages 70) fluidly coupled to the second nozzle passage by a second fuel aperture (72) in the second end wall, and a centerline of the second fuel aperture angularly and laterally offset from the second longitudinal centerline (Figure 2 shows fuel apertures 72 are angularly and laterally offset from 51).
Regarding claim 16, McEneny discloses an apparatus (Figure 2) for a turbine engine (Abstract), comprising: 
a fuel conduit (70) comprising a supply passage (col. 2, ll. 18-20, passage within 70); and 
a fuel nozzle (46) comprising a nozzle passage (passage within 58 between 72 and 78), an end wall (76) and a nozzle orifice (78); 
the nozzle passage having a longitudinal centerline (51) and extending longitudinally through the fuel nozzle along the longitudinal centerline from the end wall to the nozzle orifice (Figure 2), the nozzle passage configured with a convergent portion (Figure 2 shows the radially outer wall of the nozzle passage converges from 72 to 74) and a throat portion (74), and the nozzle passage converging radially inward towards the longitudinal centerline as the convergent portion extends longitudinally along the longitudinal centerline away from the end wall and towards the throat portion (Figure 2); and 
the supply passage fluidly coupled to the nozzle passage by a fuel aperture (72) in the end wall, and the fuel passage configured to swirl fuel directed into the nozzle passage from the supply passage (col. 2, ll. 12-29 describes the fuel swirling from 72 into the nozzle passage from the supply passage).
Regarding claim 17, McEneny discloses wherein a centerline of the fuel aperture is angularly offset from the longitudinal centerline (Figure 2 shows fuel apertures 72 are angularly and laterally offset from 51).
Regarding claim 18, McEneny discloses wherein a centerline of the fuel aperture is laterally offset from the longitudinal centerline towards a side of the nozzle passage  (Figure 2 shows fuel apertures 72 are angularly and laterally offset from 51 and towards the radially outer side of the nozzle passage).
Regarding claim 19, McEneny discloses an apparatus (Figure 1) for a turbine engine (Abstract), comprising: 
an air tube (20) comprising an air passage (Figure 1 shows compressed air flows into 20 from 36); and 
a fuel nozzle (46) projecting into the air passage (Figure 1 shows the fuel nozzle 46 projects into the air passage of 20), the fuel nozzle comprising a nozzle passage (passage within 58 between 72 and 78), the fuel nozzle configured to swirl fuel entering the nozzle passage (swirl apertures 72 swirls the fuel) to provide swirled fuel (fuel exiting 72), the fuel nozzle configured to accelerate the swirled fuel through the nozzle passage to provide accelerated and swirled fuel (intended use, the fuel is accelerated as it goes from relatively stationary in a fuel tank to moving with some velocity through the fuel passage), and the fuel nozzle configured to direct the accelerated and swirled fuel into the air passage as a hollow cone (col. 2, ll. 12-29 describes the fuel forming a swirling conical fuel film about the centerline 51, i.e. a hollow cone) for impingement against an interior surface of the air tube (Figures 1 and 2 show the fuel is sprayed out of the fuel nozzle in a cone 48 which strikes the interior surface of the air tube 20).
Regarding claim 20, McEneny discloses wherein 
the fuel nozzle further includes an end wall (76) and a nozzle orifice (78); 
the nozzle passage has a longitudinal centerline (51) and extends longitudinally through the fuel nozzle along the longitudinal centerline from the end wall to the nozzle orifice (Figure 2), the nozzle passage is configured with a convergent portion (Figure 2 shows the radially outer wall of the nozzle passage converges from 72 to 74) and a throat portion (74), and the nozzle passage converges radially inward towards the longitudinal centerline as the convergent portion extends longitudinally along the longitudinal centerline from the end wall to the throat portion (Figure 2); and
a fuel supply passage (col. 2, ll. 18-20, passage 70) is fluidly coupled to the nozzle passage by a fuel aperture (72) in the end wall, and a centerline of the fuel aperture is at least one of angularly or laterally offset from the longitudinal centerline (Figure 2 shows fuel apertures 72 are angularly and laterally offset from 51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McEneny et al. (US Patent 3,638,865) in view of Freeman et al. (US 2019/0249876) and Fernandes et al. (US 2010/0083663).
Regarding claim 6, McEneny discloses all the essential features of the claimed invention except wherein a longitudinal length of the convergent portion is greater than a longitudinal length of the divergent portion.
Freeman teaches wherein a longitudinal length of the convergent portion (78) is greater than a longitudinal length of the divergent portion (80).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify McEneny’s invention to include wherein a longitudinal length of the convergent portion is greater than a longitudinal length of the divergent portion to accommodate the properties of the fuel and/or air as suggested by Fernandes in paragraph 20.
Regarding claim 7, McEneny in view of Freeman and Fernandes teach the invention as claimed and described above.  McEneny further teaches wherein the longitudinal length of the divergent portion is greater than a longitudinal length of the throat portion (Figure 2 shows the throat portion as the point where the passage switches from being convergent to divergent and the divergent portion extends downstream from the throat point, so the divergent portion is longer than the throat portion).
Regarding claim 8, McEneny in view of Freeman and Fernandes teach the invention as claimed and described above.  McEneny further teaches wherein a maximum lateral width of the divergent portion is equal to or greater than a maximum lateral width of the convergent portion (Annotated figure 2 shows the maximum lateral width of the divergent portion is greater than the maximum lateral width of the convergent portion).

    PNG
    media_image2.png
    532
    779
    media_image2.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McEneny et al. (US Patent 3,638,865).
Regarding claim 14, McEneny discloses further comprising: a turbine engine case (Annotated figure 1).
McEneny is silent on the fuel conduit, the fuel nozzle and the turbine engine case formed together in a monolithic body.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made/formed the fuel conduit, the fuel nozzle and the turbine engine case together in a monolithic body, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art (separate components) would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). MPEP 2144.04 V B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741